DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2020,2/28/2020 , 9/14/2020,10/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-11,31-47 are rejected under 35 U.S.C. 103 as being unpatentable over Buther et al (US 2010/0067765)in view of Bruyant et al (Correction of the respiratory motion of the heart by tracking of the center of mass of thresholded projection ”A simulation study using the Dynamic MCAT Phantom”
As to claim 9, Buther  teaches a method being implemented on a computing device having at least one processor, and at least one computer-readable storage medium, comprising: 
receiving a plurality of emission computed tomography (ECT) data relating to a subject ( generating a data stream of PET coincidence data using the list mode capability of a PET scanner; abstract) 
dividing the plurality of ECT data into a plurality of subsets (generating a data stream of PET coincidence data using the list mode capability of a PET scanner, abstract) ; 
selecting a subset of the plurality of subset as a reference subset ( computing the axial center of mass z(t) for each of the time frames in the set of time frames based on the histogram A(i, t); paragraph [0016] note that z(t) is the reference subset);
 transforming the reference subset into a reference representation (transforming z(t) into the frequency domain; paragraph [0016],[0037]); for each subset of the plurality of subsets except for the reference subset, transforming the subset into a representation ( the data is then transformed into the frequency domain allowing isolation of the respiratory and cardiac part of the spectrum as shown in FIG. 3 and FIG. 4 respectively. Using an inverse Fourier transform, respiratory and cardiac curves can then be computed with which a gating sequence (see FIG. 5 and FIG. 6) can subsequently be established, paragraph [0052] note that isolating the reference subset in taught in paragraph [0053])).  While Buther  teaches the limitation above, Buther fails to teach “assessing similarity between the representation and the reference representation.”  However, Bruyant et al teaches  compare an estimated aCOM curve to the true simulated motion it is first necessary to bring the two curves into registration ( motion tracking; page 2160 B).Additionally, Bruyant teaches in  Fig. 1 illustrates the need for thresholding. This figure shows the aCOM position for one noise free anterior projection before and after thresholding. As expected, the aCOM variations without thresholding is underestimated due to the background
activity. The MAE is cm for this projection	 when it is not thresholded, while it is cm after
thresholding. That is, the MAE is ten times smaller when thresholding is applied. As can be seen the successive positions of the aCOM match the true motion very well when projections are
thresholded ( motion tracking; page 2160 right column aCOM= and section III page 2161).  It would have been obvious to one skilled in the art before filing of the claimed invention to use the similarities between the representation in order to effectively improve reconstructed image quality. Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
As to claim 10, Buther  teaches method of claim 9, the representation or the reference representation comprising an image or a histogram ( figure 2A and 2B)
As to claim 11, Bruyant teaches the method of claim 9, wherein the assessing similarity between the representation and the reference representation includes: the assessing the similarity based on a threshold ( Fig. 1 illustrates the need for thresholding. This figure shows the aCOM position for one noise free anterior projection before and after thresholding. As expected, the aCOM variations without thresholding is underestimated due to the background  activity. The MAE is cm for this projection
when it is not thresholded, while it is cm after thresholding, section IIIA).
As to claim 31, Buther  teaches a method of claim 9, wherein the dividing the plurality of ECT data into a plurality of subsets includes: dividing the plurality of ECT data into the plurality of subsets according to an acquisition time of the plurality of ECT data (FIG. 1 illustrates a basic scheme of the proposed list mode gating. In a first step, a list mode data stream (1) is divided into a set number of time frames of a given length. In particular, the set of time frames can comprise the entire data stream or can comprise only a part of said data stream. The list mode data stream (1) comprises the coordinates of measured PET coincidences (both prompt and delayed) in addition to time tags. The length of the time frames can be set to be in a range from 5 ms to 200 ms, wherein the preferred length of a time frame is 50 ms (FIG. 1A). The set of time frames taken from the list mode data stream (a primary set of time frames) can further be subdivided into a smaller set of time frames (a secondary set of time frames), e.g. by selecting every second or n.sup.th time frame of the primary set of time frames\, paragraph [033]).
As to claim 32, Buther  teaches a method of claim 31, wherein a specific subset of the plurality of subsets corresponds to data acquired within a specific time interval of the acquisition time (paragraph [033][0054]) time interval).
As to claim 33, Buther  teaches a method of claim 32, wherein the specific time interval ranges from 1 second to 10 seconds  ( paragraph [033][0054]) time interval).
As to claim 34, Bruyant teaches the  method of claim 9, wherein the similarity includes at least one of shape similarity or distribution similarity (motion tracking; page 2160 right column aCOM= and section III page 2161).  
As to claim 35, Bruyant teaches the  method of claim 9, further comprising: determining rigid motion information based on the similarity and a threshold ( figure 1, y axis and  a-com position and section III A) .
As to claim 36, Bruyant teaches the  method of claim 34, wherein the rigid motion information includes at least one of an occurrence of a rigid motion or amplitude of a rigid motion ( note that rigid motion in by definition composed of translation and rotation; page 2163 section IIID and figure8)
As to claim 37, Bruyant teaches the  method of claim 36, wherein the rigid motion includes at least one of translation or rotation( Using the global aCOM variations obtained by summing 12
anterior to left-anterior-oblique projections, each individual respiratory frame at each projection angle is shifted up or down. The aCOMs positions obtained after motion compensation for the 60 thresholded projections at each time frame are averaged and the mean and standard deviation are shown Fig. 10.
As to claim 38, Bruyant teaches the  method of claim 36, wherein the determining rigid motion information based on the similarity and a threshold includes: if the similarity is smaller than or equal to the threshold, determining that no rigid motion occurs; or if the similarity exceeds the threshold, determining that the rigid motion occurs ( The variations in the aCOM were likely to be underestimated
in raw projections because the background and several organs in the DMCAT phantom were static. To address this problem, projections were always thresholded before estimating the aCOM positions in order to minimize activity stemming from low-activity, static organs. The threshold level was empirically determined as 30% of the maximum number of counts in the whole dataset. This level was a trade-off between a maximal elimination  of activity stemming from organs that were static, and the best counting statistics for noisy projections. The center of mass along the body axis was determined for
any projection as where and are the height and width of projections respectively, and is the activity in pixel in the projection acquired at angle for time frame . The aCOM position was expressed in centimeters relative to the bottom of the phantom. To compare our estimated aCOM curve to the true simulated motion it is first necessary to bring the two curves into registration, page 2160; motion tracking).
As to claim 39, Bruyant teaches the  method of claim 35, further comprising: gating the plurality of ECT data at least based on the rigid motion information ( gate signal from the sensor can be
recorded as part of a list-mode study [2], [4]. It can also be used during the acquisition [13] to provide a series of images as with cardiac EKG gating in which the motion is “frozen” to be at a specific point in the cycle. Respiratory motion tracking based on the aCOM has the advantage of employing solely the
emission data. It has been used both digitally [5], [6], and by analog adjustment of the -axis signal [7], [8], to compensate for longitudinal motion of the liver in planar scintigraphy, introduction section ).
The limitation of claim 40-47 has been addressed above in the claims above.
		Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664